El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
La American Eailroad Company apela de una sentencia dictada a favor del demandante por la sama de $400 en con-cepto de daños y perjuicios como consecuencia de la muerte de uno de sus hijos originada por uno de los trenes de la compañía demandada.
El señalamiento de errores se hace bajo tres distintos apartados con subdivisiones, en la forma siguiente: •
“ (a) Errores de procedimiento:
"3. Que la corte inferior cometió error al dictar resolución de-clarando sin lugar la moción de la demandada solicitando la elimina-ción de la demanda enmendada;
“2. Que la corte cometió error al dictar su resolución declarando sin lugar la moción de reconsideración sobre la moción de eliminación;
“3. Que la corte cometió error al declarar sin lugar una moción sobre eliminación de ciertos hechos de la demanda enmendada.
“ (b) Errores cometidos en el acto de la vista:
“3. Que la corte cometió error al desestimar la alegación de pres-cripción de la acción alegada por la demandada y discutida en los comienzos de la vista como excepción previa;
*736“2. Que la corte cometió error al admitir en contra de la oposi-sión de la demandada la declaración del secretario de la corte, el duplicado de los libros del registro civil y la partida de nacimiento de Juan Domingo Guilbe qxie allí aparece, para acreditar por este medio la legitimidad del hijo del demandante;
“3. Que la corte cometió error manifiesto e incurrió en. parcia-lidad al insinuar al demandante que la mejor prueba de filiación no es el acta de nacimiento solamente, que necesitaría como comple-mento la certificación de matrimonio;
“4. Que la corte cometió error manifesto e incurrió en parciali-dad al conceder al demandante cinco días para la presentación de la partida de matrimonio;
“ (c) Errores de fondo:
“1. Que la corté cometió error al estimar como, causa de negli-gencia el hecho de no haber en el paso a nivel mencionado en la demanda, cadenas o barreras, en el momento del accidente;
“2. Qxxe la corte cometió error al estimar probado el hecho de que el tren en cuestión había sido cortado, mientras la locomotora se dirigió a recoger otros en una vía paralela y después al regresar, marchando el tren hacia atrás, de una manera negligente, sin tomar las debidas precauciones, sin luz en el vagón de atrás ni dar señal alguna de alarma, el vagón trasero arrolló al niño en el momento en que éste cruzaba el paso a nivel;
“3. La corte inferior cometió error al estimar como medida de daños en este caso los trastornos mentales sufridos por la madre del niño en lo que respecta a la pérdida por el demandante de sus ser-vicios domésticos;
“4. Que la corte cometió error al estimar probado el hecho de que *el demandante gastó alrededor de doscientos cincuenta dólares en medicinas y curación de su esposa y al fijar en conjunto los daños y perjuicios sufridos por el demandante en la suma de cuatrocientos dólares ;
“5. Que la corte cometió error al estimar probado el hecho de que la esposa del demandante sufriera trastorno mental alguno y que fuera el accidente que privó de la vida a su hijo la causa próxima de tal trastorno mental.”
A moción de la demandada quedaron eliminados ciertos hechos de la demanda original, habiendo la corte concedido' permiso al demandante para hacer enmiendas dentro del tér-mino de cinco días, término que fué luego prorrogado a diez.. *737Al mes y siete días después de veneer el término así fijado, el demandante solicitó y obtuvo permiso para presentar una demanda enmendada que acompañó a su moción. Los casos que han sido citados por el apelante para sostener su alega-ción de que la corte no tenía facultad para prorrogar un tér-mino vencido, se refieren a términos fijados por. el estatuto y no son de aplicación.
No haciéndose cita alguna de autoridades, ni ningún ra-zonamiento formal' no es necesario que investiguemos -los méritos de la insinuación que se ha hecho de que una de-manda enmendada en la que se alegan daños y perjuicios con motivo de la enfermedad y locura de la madre, originadas por la muerte de su hijo, determina una nueva causa de-acción, por haberse alegado solamente en la demanda original la pérdida de los servicios del hijo.
La moción solicitando permiso para presentar la demanda enmendada mostraba que el demandante se hallaba ausente de la ciudad, ignorando su abogado su domicilio, y que le fué, por tanto, imposible obtener la información necesaria sobre los hechos para poder enmendar la demanda dentro del término señalado por la corte. ' Es cierto que no se alegó ninguna excusa para no haberse solicitado otra prórroga del término antes del vencimiento de la ya concedida y el de-mandante-no hubiera tenido razón para quejarse, si su mo-ción hubiera sido negada. La cuestión, sin embargo, -incúm-bía a la sana discreción de la corte y las circunstancias mues-tran que no hubo grave abuso de discreción.
Por las mismas razones entendemos que la acción de la corte al declarar sin lugar la moción de reconsideración de su anterior resolución negando la eliminación de la demanda enmendada, no constituyó error que diera lugar a la revo-cación de la sentencia.
El hecho de haberse visto obligada la demandada a ne-gar bajo juramento hechos que no constituían verdadera me-dida de daños y perjuicios tal vez era de sentirse, de ser *738cierto, pero sin más difícilmente justificaría una revocación. Ni tampoco indica esta circunstancia, ya se le considere por sí sola o en unión de las demás cuestiones a que hasta ahora hemos hecho referencia, ningún grado considerable de par-cialidad o prejuicio por parte del juez sentenciador.
La primera subdivisión del segundo grupo de errores que han sido alegados se funda en la teoría de haber sido aban-donado el pleito original que fue establecido dentro del tér-mino requerido por el estatuto y haberse iniciado otra ac-ción al radicarse la demanda enmendada después de estar vencido dicho término. La cuestión que de tal modo fué planteada y el razonamiento que le sirve de fundamento son los mismos que los que están envueltos en los errores de pro-cedimiento ya discutidos.
El segundo, tercero y cuarto señalamiento de error de este grupo se citan sola con el objeto de establecer la par-cialidad y el prejuicio. Los errores en sí, de haber sido co-metidos, quedaron subsanados al ser presentada luego la certificación de matrimonio. Las circunstancias que rodean las cuestiones que aquí hemos indicado y la forma en que el. juez sentenciador hizo la sugestión, si puede considerarse como tal y las órdenes de las cuales se queja el apelante, muestran de modo concluyente que la alegación carece de fundamento.
La corte inferior menciona de modo algo incidental el he-cho de no existir cadenas o barreras en el cruce, en rela-ción con sus conclusiones de que el daño se debió a la ma-nera negligente en que se manejaba el tren. PTubo prueba tendente a demostrar ' que en realidad no había cadenas o barreras colocadas en el cruce. Examinado el hermano del muchacho muerto por el tren, de once años de edad, mostró por medio de diagramas lo que entendía que era un cruce en el paso a nivel y declaró que el camino estaba libre, ha-biendo declarado otros dos testigos en el mismo sentido. .Aunque puede ser que la demandada no estuviera en el de-*739ber estatutario do colocar tales barreras o cadenas, siempre surge la cuestión de si no puede surgir diclia obligación en ciertos casos para un ferrocarril que atraviesa por un pueblo, independientemente del estatuto. No tenemos necesidad de resolver la cuestión definitivamente, porque si bien el juez liace mención de esta falta de barreras cr cadenas, el resto de su opinión tiende a demostrar que hizo estribar principal-mente la negligencia de la demandada en el hecho de no ha-ber tenido el debido cuidado en funcionar sus trenes mien-' tras los unía o separaba en el cruce, deber que si lo tenía se hacía mayor por la posibilidad, como ocurrió en este caso, o sea, que los niños andaran por los railes. Además, alm-enando sea errónea la opinión de la corte si la prueba tiende a sostener la sentencia nos sentimos obligados a confirmarla a falta de una clara demostración de que el hecho declarado probado, de existir negligencia en el manejo del tren, no es-tuvo justificado por la prueba aducida. Si, por ejemplo, la corte al oir la prueba en vez de un jurado basara su deci-sión en tres o cuatro distintos motivos de negligencia y uno no estaba sostenido por la prueba, nunca habría razón para nna revocación si la sentencia podía sostenerse por otros fun-damentos.
Los demás señalamientos de error bajo el tercer grupo de los errores que han sido alegados, como se discuten en el alegato, se dirigen solamente-a la ¡Suficiencia de la prueba o a la cuantía de los .daños y perjuicios, y los autos no reve-lan que se haya cometido un error tan manifiesto que sea necesaria la revocación de la sentencia.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. Hutchison firmó “conforme con la sentencia.”